Title: To Thomas Jefferson from Van Staphorst & Hubbard, 11 April 1796
From: Van Staphorst & Hubbard
To: Jefferson, Thomas


                    
                        Sir
                        Amsterdam 11 April 1796.
                    
                    Since We addressed you the 27 January last; returning you with protests for non acceptance and non payment your remittance £39.17.10 1/2 on Wm. Anderson, We have your esteemed favor of 31 of same month, covering another remittance for account of Mr. P. Mazzei, in Wm. Hodgson’s Bill at 60 days sight on Robinson Sanderson & Rumney of Whitehaven payable in London, with Which We will do the needful to credit of said Gentleman to whom We forwarded an advice of the receipt thereof together with your letter for him. We are ever with regard and esteem Sir! Your mo: ob: hb: Servants
                    
                        N & J Van Staphorst & Hubbard
                    
                